Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/18 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo Won Jong et al. (KR 20150135618) (“Yoo”).
Yoo discloses: A skin attachment, comprising: an attachment unit 10 attached to skin of a user, wherein the attachment unit is capable of being bent and 
(Claim 2) a cosmetic or medicinal substance is applied to the attachment unit. (a second coating layer 420 composed of at least one of a cosmetic product or an ointment—see claim 4)
(claim 12) the light emitting unit is controlled by the control unit according to communication with an external device (when 700 is removed to phototransistor, thereby providing a desired external light energy is applied to the power unit 300; as such phototransistor-way switch controls 500 light source 300
(claim 13) bonding pad 610 couples the attachment unit to an additional layer (Fig. 5)
(claim 16) Yoo further comprising a power supply unit configured to supply power to the light emitting unit, wherein the power supply unit includes a bending sensor or pressure sensing means 500 and supplies power when the skin attachment is bent or pressure is applied to the skin attachment. (when 700 is removed the desired energy can be applied to power unit 300 via activation of switch 500

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Sun Ying et al. (KR 101100632) (“Sun”).
Yoo discloses the invention as substantially claimed but does not directly disclose the attachment unit includes a capsule in which an ionizing material or electrolyte is encapsulated with a conductive grid configured to cause an oxidation-reduction reaction with an ionizing material or electrolyte.  Sun, in the analogous art, teaches that ions are generated in a topical composition, the topical .
Claims 5-6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo.
Yoo discloses the invention as substantially claimed (see above), including use of the light (UV LED wavelengths) at various wavelengths—see Table 1 [0044,0048].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have (claim 5) at least one light emitting element emits light of a different wavelength band; and (claim 6) wherein any one of the at least one light emitting element emits light of any one of a wavelength band of 400 to 430 nanometers, a wavelength band of 630 to 680 nanometers, and a wavelength band of 800 to 900 nanometers as a matter of obvious design choice.
(claim 11) [0003] of Yoo discloses a vibration massage device which vibrates the skin tissue using an electric motor vibration manner or an ultrasonic generator to activate the skin tissue.
(claim 14) Velcro is a well-known bonding, coupling structure
Claims 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Syneron Medical (KR 20140096267) (“Syneron”).
Yoo discloses the invention as substantially claimed but does not directly disclose the attachment unit further comprising a sensor unit to control the light emitting unit.  Syneron, in the analogous art, teaches a personal device for skin treatment containing temperature sensors that communicate with a control unit and adjusts the intensity of optical irradiation using a function of a temperature difference between the temperature sensors [0036]; the temperature is received from the temperature sensors [0040]; skin impedance is measured [0049]; and the monitoring of the impedance and the rate of impedance change are used for RF voltage supply adjustment with respect to electrodes [0043].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor to the attachment unit of Yoo, as taught by Syneron for better control and thus safety of the device.
(claim 15) Yoo does disclose wherein the at least one light emitting element is a plurality of light emitting elements 200 (Fig. 1), however, Yoo does not directly disclose the plurality of light emitting elements are configured to display information on the opposite side of the attachment unit.  Syneron teaches this element of there being at least one hard RF electrode and a visual signal display device (see claim 12).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a display information on the opposite side of the attachment unit of .
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of KR (KR 19980000828).
Yoo discloses: A skin attachment, comprising: an attachment unit 10 attached to skin of a user, wherein the attachment unit is capable of being bent and attached along a curved surface of the skin of the user [0043,0071]; a light emitting unit 200 [0044] disposed in the attachment unit, wherein the light emitting unit comprises at least one light emitting element; and a control unit [0054] disposed in the attachment unit and configured to control the light emitting unit.
Yoo does not directly disclose a storage apparatus comprising: a housing unit configured to house the skin attachment; and a charging unit configured to charge the skin attachment, the skin attachment is charged in the housing unit as connected to the charging unit.  KR, in the analogous art, teaches a storage groove keeping a predetermined shape on a flat surface of the tool storage rack and a power connection device of the tool storage rack; the storage apparatus further comprises a camera and a display, and an image acquired by the camera is provided to the user through the display; the feedback provided by an external device on the basis of an image acquired by the camera is provided to the user through the display.  These features are taught by KR because the tool storage rack enables respective fixtures to be seated and stored and thus the skin measurement results obtained by using the fixtures are displayed on an LCD screen and a power connection is formed in the tool storage rack.  Therefore, it would have been 
	(claim 19) the light emitting unit of Yoo is within germicidal LED wavelengths 
(UV LED wavelengths) at various wavelengths—see Table 1 [0044,0048].  
(claim 22) as combined with KR, the storage apparatus further comprises a logo lamp configured to indicate a charging state of the skin attachment.  This would be a matter of obvious design choice in a device that is chargeable to be able to keep track of charge status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEANNA K HALL/Primary Examiner, Art Unit 3783